PER CURIAM.
We affirm Ward’s conviction and sentences for attempted first degree murder, two counts of robbery with a firearm, and aggravated battery. See State v. Jones, 536 So.2d 1161 (Fla. 5th DCA 1988). However, the trial court improperly imposed attorney’s fees against Ward because he was not notified of his right to a hearing to contest the amount, as required by Florida Rule of Criminal Procedure 3.720(d)(1). See Smith v. State, 622 So.2d 638 (Fla. 5th DCA 1993). Accordingly, we quash the $2,600.00 hen imposed against Ward for attorney’s fees without prejudice to the reimposition of the hen upon remand after comphance with rule 3.720(d)(1).
AFFIRMED; Lien QUASHED and REMANDED.
W. SHARP, GOSHORN and PETERSON, JJ., concur.